Citation Nr: 0719313	
Decision Date: 06/27/07    Archive Date: 07/05/07	

DOCKET NO.  04-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of 
the 3rd through the 5th lumbar vertebrae, claimed as 
secondary to the service-connected residuals of a compression 
fracture of the seventh dorsal (thoracic) vertebra, with 
limitation of motion. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of a compression fracture of 
the seventh dorsal (thoracic) vertebra, with limitation of 
motion, on a schedular or extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Upon review of this case, it would appear that the veteran 
seeks entitlement to service connection for erectile 
dysfunction.  Inasmuch as this issue has not been developed 
or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification and, if necessary, appropriate 
action.

Finally, for reasons which will become apparent, the issue of 
entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of a compression fracture of the 
seventh dorsal (thoracic) vertebra, with limitation of 
motion, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Spinal stenosis of the 3rd through the 5th lumbar vertebrae 
is not shown to have been present in service, or for many 
years thereafter, nor is it in any way causally related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Spinal stenosis of the 3rd through the 5th lumbar 
vertebrae was not incurred in or aggravated by active 
military service, nor may osteoarthritis of the lumbar spine 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

2.  Spinal stenosis of the 3rd through the 5th lumbar 
vertebrae is not proximately due to or the result of a 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
and his spouse's testimony at the time of an RO hearing in 
July 2005, as well as VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for spinal 
stenosis of the 3rd through the 5th lumbar vertebrae.  In 
pertinent part, it is argued that the veteran's current 
lumbar spine disability is in some way causally related to 
his currently service-connected residuals of a compression 
fracture of the seventh dorsal (thoracic) vertebra.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury 38 C.F.R. § 3.310 (2006).  The 
Court of Appeals for Veterans Claims (Court) has also held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
recently amended.  Under the revised section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version favors the 
veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of spinal stenosis of the lumbar spine.  While in 
September 1953, during the veteran's period of active 
military service, there was noted the presence of what was 
described at that time as "lumbodorsal" strain, it was 
eventually determined that the veteran's problem was, in 
fact, a compression fracture of his dorsal vertebra, the 
disability for which service connection is now in effect.  

Significantly, at the time of a VA orthopedic examination in 
April 1954, shortly following the veteran's discharge from 
service, there was no evidence whatsoever of stenosis of the 
lumbar spine.  The earliest clinical indication of the 
presence of such pathology is revealed by private medical 
records dated in 1999, more than 45 years following the 
veteran's discharge from service, at which time he underwent 
a decompressive laminectomy of the 3rd through the 5th lumbar 
vertebrae.  Significantly, at the time of that surgery, there 
was no indication that the veteran's lumbar spine pathology 
was in any way the result of an incident or incidents of his 
period of active service.

The Board acknowledges that, at the time of a private medical 
examination in June 2003, one of the veteran's private 
physicians indicated that the veteran's chronic back pain was 
the result of an injury "back in 1953."  However, that 
physician made no attempt to differentiate the veteran's 
(service-connected) thoracic spine disability from his lumbar 
spine pathology.  Moreover, following a VA orthopedic 
examination in May 2005 (which examination involved a full 
review of the veteran's claims folder, including his service 
medical records and computer chart), the examiner was of the 
opinion that the veteran's lumbar spine condition was neither 
secondary to nor aggravated by his service-connected thoracic 
spine condition.  Rather, the examiner was of the opinion 
that the veteran's lumbar spine pathology was "most likely 
caused by the work he did requiring heavy use of his back 
after military service."

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current lumbar spine 
pathology, first persuasively documented many years following 
service discharge, with any incident or incidents of his 
period of active military service.  Nor is there any 
indication that the veteran's current pathology of the lumbar 
spine is in any way proximately due to or the result of his 
service-connected dorsal spine disability.  Accordingly, 
service connection for spinal stenosis of the 3rd through the 
5th lumbar vertebrae must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of April 2005 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, and the 
transcript of an RO hearing in July 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

Service connection for spinal stenosis of the 3rd through the 
5th lumbar vertebrae, claimed as secondary to the service-
connected residuals of a compression fracture of the seventh 
dorsal (thoracic) vertebra, with limitation of motion, is 
denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation (on both a schedular and extraschedular 
basis) for the service-connected residuals of a compression 
fracture of the seventh dorsal (thoracic) vertebra.  In 
pertinent part, it is argued that the manifestations of that 
disability are more severe than currently evaluated, and 
present such an exceptional or unusual disability picture, 
with accompanying marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  

In that regard, the Board notes that, at the time of the 
aforementioned VA orthopedic examination in December 2002, 
the veteran indicated that he had recently stopped work due 
to aggravation of the back problems which first began during 
active service on the way to Korea, at which time he fell 
while onboard ship.  During the course of a private medical 
examination in June 2003, the veteran stated that his ability 
to work in his chosen field (i.e., construction) had been 
significantly impacted by his back pain.  According to the 
examiner, the reason for this was apparently that, up until 
recently, the veteran had "turned over" a lot of his work 
involving heavy equipment operation to his colleagues.  
However, since a recent bankruptcy, the veteran himself had 
found it necessary to perform more "hands on" work.

The Board observes that, at the time of a recent VA 
orthopedic examination in May 2005, the veteran indicated 
that he had been working for and eventually became the owner 
of an excavation company, but had recently (in 2001) stopped 
working because there was "no longer enough work to continue 
the business."  However, later in that same examination, the 
veteran indicated that he had stopped working not only 
because his business was no longer profitable, but due to his 
"back and right sciatica symptoms."  Such statements raise 
some question as to the current severity of the veteran's 
service-connected dorsal spine disability, and whether that 
disability, in and of itself, has resulted in a marked 
interference with employment sufficient to warrant 
consideration of an extraschedular rating.

Finally, the Board notes that, based upon a review of the 
record, the veteran was apparently never provided with VCAA-
complying notice with respect to his claim for an increased 
evaluation for his service-connected dorsal spine disability 
on an extraschedular basis.  More specifically, while in 
correspondence of April 2005, the veteran was furnished 
information regarding the requirements for the award of an 
increased evaluation on a schedular basis, he was never, in 
fact, provided the requisite information regarding an 
extraschedular evaluation, a matter clearly at issue in this 
case.  Such notice must be provided to the veteran prior to a 
final adjudication of his current claim.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should furnish the veteran and 
his accredited representative a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notification that 
he should submit any pertinent evidence 
in his possession.  Specifically, the 
letter should advise the veteran and his 
representative that the evidence needed 
to substantiate a claim for an 
extraschedular rating would consist of 
evidence that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
the veteran's dorsal spine disability, 
any correspondence from a former employer 
which would verify the veteran's 
contentions, and any medical records 
showing periods of hospitalization for 
the veteran's service-connected dorsal 
spine disability.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2005, the date of the 
most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
dorsal spine disability, and, in 
particular, the effect of that disability 
upon his employment.  The RO is advised 
that the veteran must be given adequate 
notice of the date and place of any 
requested examination, and a copy of all 
such notifications must be associated 
with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the orthopedic examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected dorsal spine disability, to 
include any and all limitation of range 
of motion, as well as functional loss due 
to pain, weakened movement, excess 
fatigability, incoordination, swelling, 
and deformity or atrophy of disuse.  The 
examiner should also discuss factors 
associated with disability, such as 
objective indications of pain on pressure 
or manipulation, and the presence (or 
absence) of flare-ups.  Finally, the 
examiner should specifically comment 
regarding the degree to which the 
veteran's service-connected dorsal spine 
disability would be expected to interfere 
with his employability, to include a 
discussion of the types of function which 
would be impaired.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims 
folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  Thereafter, the RO should refer the 
matter of entitlement to an 
extraschedular rating for the veteran's 
service-connected dorsal spine disability 
to the Director of Compensation and 
Pension Services for adjudication.  If 
the decision is adverse to the veteran, 
he and his representative should be 
issued an appropriate Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond prior to his 
case being returned to the Board.

The Board intimates no opinion as to the ultimate outcome in 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


